
	
		II
		Calendar No. 636
		110th CONGRESS
		2d Session
		S. 127
		[Report No. 110–284]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Great Sand Dunes National Park
		  and Preserve Act of 2000 to explain the purpose and provide for the
		  administration of the Baca National Wildlife Refuge.
	
	
		1.Purpose and management of the Baca National
			 Wildlife RefugeSection 6 of
			 the Great Sand Dunes National Park and Preserve Act of 2000 (16 U.S.C.
			 410hhh–4) is amended—
			(1)in subsection (a)—
				(A)by striking (a)
			 Establishment.—(1) When and
			 inserting the following:
					
						(a)Establishment and purpose
							(1)Establishment
								(A)In generalWhen
								;
				(B)in paragraph (2), by striking (2)
			 Such establishment and inserting the following:
					
						(B)Effective
				dateThe establishment of the
				refuge under subparagraph (A)
						;
				and
				(C)by adding at the end the following:
					
						(2)PurposeThe purpose of the Baca National Wildlife
				Refuge shall be to restore, enhance, and maintain wetland, upland, riparian,
				and other habitats for native wildlife, plant, and fish species in the San Luis
				Valley.
						;
				
				(2)in subsection (c)—
				(A)by striking The Secretary
			 and inserting the following:
					
						(1)In generalThe
				Secretary
						;
				and
				(B)by adding at the end the following:
					
						(2)RequirementsIn administering the Baca National Wildlife
				Refuge, the Secretary shall, to the maximum extent practicable—
							(A)emphasize migratory bird conservation;
				and
							(B)take into consideration the role of the
				Refuge in broader landscape conservation
				efforts.
							;
				and
				(3)in subsection (d)—
				(A)in paragraph (1), by striking
			 and at the end;
				(B)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
				(C)by adding at the end the following:
					
						(3)use decreed water rights on the Refuge in
				approximately the same manner that the water rights have been used
				historically.”.
						(3)subject to any agreement
				in existence as of the date of enactment of this paragraph, and to the extent
				consistent with the purposes of the Refuge, use decreed water rights on the
				Refuge in approximately the same manner that the water rights have been used
				historically.
						.
				
	
		April 10, 2008
		Reported with an amendment
	
